Name: 2013/604/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2011
 Type: Decision
 Subject Matter: European construction;  budget;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/308 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2011 (2013/604/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of Eurojust for the financial year 2011, together with Eurojusts replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0072/2013), 1. Grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojusts budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 180. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 63, 6.3.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of Eurojust for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of Eurojust for the financial year 2011, together with Eurojusts replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0072/2013), A. whereas Eurojust, which is located in The Hague, was set up by Council Decision 2002/187/JHA, B. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of Eurojust for the financial year 2011 are reliable and that the underlying transactions are legal and regular, C. whereas on 10 May 2012, Parliament granted the Administrative Director of Eurojust discharge for the implementation of the budget of Eurojust for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  called on Eurojust to inform the discharge authority of the steps taken to avoid carrying forward appropriations;  expressed concern at the fact that the Court of Auditors had again noted shortcomings in the planning and implementation of recruitment procedures; noted, in particular, that the level of vacant posts (13 %) was still too high, although lower than in 2009 (24 %) and 2008 (28 %);  called on Eurojust to establish a multiannual IT strategy plan for both operational and support activities;  urged Eurojust to properly address the recommendations issued by the Internal Audit Service (IAS) and to inform the discharge authority of the measures taken in this respect; D. whereas the budget of Eurojust for the financial year 2011 was EUR 31 357 900,47, compared to 32 241 523,92 in 2010, which represents a decrease of 2,91 %, E. whereas the Unions contribution to the budget of Eurojust for 2011 was EUR 31 333 740 compared to EUR 30 163 220 in 2010, which represents an increase of 5,20 %, F. whereas the balance for the outturn account for Eurojust in 2011 was positive, totalling EUR 2 496 985,21, Budgetary and financial management 1. Acknowledges from the 2011 annual accounts that Eurojust received a budget of EUR 31 733 740 from the general budget of the Union, of which 31 333 740 was cashed; notes, moreover, that the budget was composed of non-differentiated appropriations; 2. Takes note that in 2011, Eurojust committed 93 %, 99 % and 96 % of the appropriations received under Title I (Staff Expenditure), Title II (Administrative Expenditure) and Title III (Operations Expenditure) respectively; observes that in terms of paid appropriations Eurojusts execution rate stands at 90 % under Title I, 78 % under Title II and 58 % under Title III and therefore calls on Eurojust to implement specific measures to improve its budgeting process and execution rate of payment; notes further that a total of 7 300 transactions (commitments and payments) were processed; 3. Establishes from the annual accounts that in 2010, Eurojust was granted EUR 2 159 000 from the Commission for the participation in criminal justice programmes (joint investigation teams); establishes, moreover, that in 2011, no grants were received; Follow-up of the discharge 2010 recommendations 4. Regrets that Eurojust has not provided the discharge authority with a report presenting the measures adopted and implemented following the discharge authoritys recommendations of 2010, as required by Article 96(2) of the Framework Financial Regulation; urges Eurojust to send the report as soon as possible in order to enable the discharge authority to evaluate whether progress was made; 5. Calls on Eurojust to provide the report pursuant to Article 96(2) of the Framework Financial Regulation related to the 2011 discharge procedure in due time for the discharge procedure; Carryover appropriations 6. Acknowledges from the Court of Auditors report that payment appropriations amounting to EUR 6 448 762 had been carried over from 2010 to 2011; notes, moreover, that of the amount carried over, EUR 1,3 million had to be cancelled in 2011; recalls that the Court of Auditors emphasised in its report for the financial year 2010 that such a high level of carryover was excessive; 7. Establishes from the Court of Auditors report that payment appropriations amounting to EUR 5 187 289 (16 % of total payment appropriations) have been carried over to 2012, of which EUR 3,1 million related to Title III Operational Expenditure which represents 39 % of Title III payment appropriations; calls on Eurojust to inform the discharge authority of the actions taken to address that deficiency as its level is excessive and at odds with the principle of annuality; 8. Notes that the budget for Title I increased by 7 % since 2010, reflecting the increased staffing costs and related expenses; 9. Takes note that almost 99 % of funds were committed under Title II Administrative Expenditure in 2011; notes, moreover, that the payments execution ratio was 78 %, compared to 72 % in 2010; 10. Acknowledges that almost 96 % of funds were committed under Title III in 2011, while the payments execution ratio was 58 % in 2011, compared to 59 % in 2010; calls on Eurojust to inform the discharge authority of the actions taken to address that deficiency as the low execution ratio indicates difficulties in the planning or implementation of Eurojust activities; Accounting system 11. Takes note from the annual accounts that in 2011, Eurojust used the accrual based accounting financial system, the accounting system used by the Commission for the budgetary accounting; notes, moreover, that the budgetary information is integrated in one system which has SAP as a back-end for the accounting part; Transfers 12. Acknowledges from the annual accounts that there were a total of 12 budget transfers during 2011; Premises 13. Takes note from the 2011 Eurojust Annual Activity Report (AAR) that an agreement was reached with the Netherlands, as host Member State, for the new Eurojust premises in 2015 through the Cooperation Agreement dated 30 June 2011 and with Union institutions over the budgetary implications; Recruitment procedures 14. Notes the fact that the Court of Auditors has, once again, observed shortcomings in the implementation of recruitment procedures; accordingly, calls on Eurojust to set up a comprehensive recruitment action plan, respecting equal opportunities for all candidates, to significantly reduce the vacancy rate and to inform the discharge authority about the taken actions; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 15. Acknowledges from the AAR that the number of persons working at Eurojust in 2011 was 269, as follows:  42 prosecutors, judges or police officers of equivalent competence seconded by Member States, assisted by 15 seconded national experts (SNEs) to the national desks;  210 persons employed under Staff Regulations, assisted by two SNEs in the administration; Performance 16. Notes that the number of cases where Member States requested the assistance of Eurojust in fighting serious cross-border crime increased from 1 421 in 2010 to 1 441 in 2011; acknowledges in particular that 218 fraud cases were registered in 2011 and that the number of coordination meetings in fraud increased from 17 in 2010 to 58 in 2011; welcomes the fact that the same year Eurojust, together with the Economic Crimes Team, finalised the strategic project on enhancement of exchange of information and mutual legal assistance between judicial authorities of the Member States in the area of VAT fraud; 17. Takes note that 26 corruption cases were registered in 2011 against 31 in 2010; highlights that the number of coordination meetings increased from 11 in 2010 to 19 in 2011; welcomes the fact that the same year, a Joint Investigation Team on corruption achieved positive outcome with a Member State firm paying a settlement of around EUR 3 000 000 following a cross-border corruption case with global aspects; 18. Notes that the Court of Auditors again pointed out the need to reconsider the definition of the respective roles and responsibilities between the Director and the College of Eurojust; announces its intention to consider this issue in the next revision of Council Decision 2002/187/JHA regulating Eurojust; 19. Acknowledges that a cooperation agreement regarding Eurojusts new premises as of 2015 was signed with the Host State; 20. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 180. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 63, 6.3.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 267. (7) Texts adopted, P7_TA(2013)0134. (See page 374 of this Official Journal).